UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2017 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-179079 AIRBORNE WIRELESS NETWORK (Exact name of registrant as specified in its charter) Nevada 27-4453740 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4115 Guardian Street, Suite C, Simi Valley, California 93063 (Address of principal executive offices) (Zip Code) (805) 583-4302 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of the Registrant's Common Stock on March 27, 2017, was 87,460,830 shares of common stock, $0.001 par value, issued and outstanding. AIRBORNE WIRELESS NETWORK QUARTERLY REPORT ON FORM 10-Q INDEX Page Number PART I – FINANCIAL INFORMATION Item 1 Interim Unaudited Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 22 Item 4 Controls and Procedures 22 PART II – OTHER INFORMATION Item 1 Legal Proceedings 23 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3 Defaults Upon Senior Securities 25 Item 4 Mine Safety Disclosures 25 Item 5 Other Information 25 Item 6 Exhibits 26 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. INTERIM UNAUDITED FINANCIAL STATEMENTS AIRBORNE WIRELESS NETWORK INTERIM FINANCIAL STATEMENTS FEBRUARY 28, 2017 (UNAUDITED) Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to the Financial Statements 7 3 Table of Contents AIRBORNE WIRELESS NETWORK BALANCE SHEETS (Unaudited) February 28, August 31, Assets Current Assets Cash and cash equivalents $ $ Prepaid expenses Total Current Assets Property and equipment, net - Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities Line of credit $ $ Accounts payable and accrued liabilities Due to related parties Total Current Liabilities Total Liabilities Stockholders' Equity (Deficit) Common stock, $0.001 par value, 200,000,000 shares authorized; 86,278,258 and 74,097,796 shares issued and outstanding as of February 28, 2017 and August 31, 2016, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these unaudited interim financial statements. 4 Table of Contents AIRBORNE WIRELESS NETWORK STATEMENTS OF OPERATIONS
